DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 28 December 2021 to the previous Office action dated 01 October 2021 is acknowledged. Pursuant to amendments therein, claims 1-8 are pending in the application.
	The claim objection made in the previous Office action is withdrawn in view of applicant’s claim amendments.
	The rejections under 35 U.S.C. 103 made in the previous Office action are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotsarelis et al. (US 2016/0346186 A1; published 01 December 2016; of record) in view of Crosignani et al. (Journal of Medicinal Chemistry, 2008, vol. 51, no. 7, pages 2227-2243; of record).
	Cotsarelis et al. discloses a method of treating androgenic alopecia in a scalp of a subject comprising the step of contacting said subject with an effective amount of a CRTH2/DP2 receptor antagonist (claim 97) wherein the method comprises the step of administering a pharmaceutical composition containing a compound of the invention (paragraph [0492]) wherein administration of anti-inflammatory compound can treat androgenic alopecia (paragraph [0312]) wherein the pharmaceutical composition can be administered by any method known to a person skilled in the art such as topically to the scalp or skin in a topical formulation such as lotion, cream, or gel, or administered orally (paragraphs [0493]-[0495]) wherein scalp includes the hair shaft (paragraph [0070]).

	Crosignani et al. discloses a potent CRTH2/DP2 receptor antagonist for treatment of allergic inflammatory diseases as compound 71 (title; abstract; Table 4; conclusion), which corresponds to Chemical Formula 1 as claimed.
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cotsarelis et al. and Crosignani et al. by using the compound 71 of Crosignani et al. as the CRTH2/DP2 receptor antagonist in the method of Cotsarelis et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to use a CRTH2/DP2 receptor antagonist therein known to be potent and that also is anti-inflammatory as suggested by Crosignani et al., given that Cotsarelis et al. suggests using anti-inflammatory compound as well.
	Regarding claims 2 and 7, effective treatment of alopecia, such as in Cotsarelis et al., necessarily requires restoration of hair growth by the follicle (otherwise the treatment would not be effective), and thus necessarily restores hair growth process inhibited in hair follicle tissue as claimed.
	Regarding claim 3, although Cotsarelis et al. does not disclose 0.0001-1 wt% of the compound in the composition as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the effectiveness of the alopecia treatment by varying the concentration of the active compound 71 in the composition and method of Cotsarelis et Ex parte Johnson, USPTO, PTAB Final Decision, Appeal 2014-005994, 2016 BL 301387, Application 13/355,217, page *10 ("well-known fact that drug concentration is a result effective variable"); Ex parte Armstrong, USPTO, PTAB Final Decision, Appeal 2016-4692, 2017 BL 222605, Application 13/834,281, page *3 ("a person skilled in the art, such as a medical practitioner, would have recognized that the concentration of an active agent used for disease treatment in patients . . . was a result effective variable, and that a determination of . . . concentration was a matter of routine optimization").  Although the cited references do not disclose any particular value or range for the concentration of compound 71 of Crosignani et al. or the CRTH2/DP2 receptor antagonist of Cotsarelis et al., such is not necessary for an obviousness rejection because concentration of such active is a results-effective variable.  A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular value or range for a variable, but teaches that the claimed variable is known to affect results or properties.  See In re Boesch, 617 F.2d 272, 273-274, 276, 205 USPQ 215 (C.C.P.A. 1980) (finding that a prior art teaching that a higher average electron hole number (Nv) results in a higher chance for the precipitation of embrittling phases is a sufficient teaching to suggest experimentation necessary to achieve a claimed composition reciting a specific Nv range even though the prior art teaches no specific Nv value or range).
	Regarding claim 6, although Cotsarelis et al. does not explicitly recite “cosmetic composition” as claimed, the composition of Cotsarelis et al. is applied topically such as 
	Regarding claim 8, although Cotsarelis et al. does not explicitly recite “hair lotion”, “hair cream”, or “hair gel” as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Cotsarelis et al. as discussed above and to apply the composition of Cotsarelis et al. in view of Crosignani et al. as discussed above in the form of a lotion, cream, or gel to the scalp, which includes the hair shaft, as suggested by Cotsarelis et al., with a reasonable expectation of success.  Such application of lotion, cream, or gel to the hair can be characterized as hair lotion, hair cream, or hair gel as claimed.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotsarelis et al. in view of Crosignani et al. as applied to claims 1-3 and 6-8 above, and further in view of Horn (US 2016/0192689 A1; published 07 July 2016; of record).
	Cotsarelis et al. and Crosignani et al. are relied upon as discussed above.
	Cotsarelis et al. and Crosignani et al. do not disclose a health functional food composition as in claim 4.
	Horn discloses a functional food composition that provides nutritive and health benefits for disease treatment through incorporation of biologically active compounds in 
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cotsarelis et al., Crosignani et al., and Horn by using the functional food form of Horn in the method of Cotsarelis et al. in view of Crosignani et al. as discussed above, to administer the composition of Cotsarelis et al. in view of Crosignani et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to provide nutritive and health benefits for the hair loss treatment as suggested by Horn, given that Cotsarelis et al. teaches that the pharmaceutical composition can be administered by any method known to a person skilled in the art, and Horn teaches that one such method is administration via functional food.
Regarding claim 5, effective treatment of alopecia, such as in Cotsarelis et al., necessarily requires restoration of hair growth by the follicle (otherwise the treatment would not be effective), and thus necessarily restores hair growth process inhibited in hair follicle tissue as claimed.

Response to Arguments
Applicant's arguments filed 28 December 2021 have been fully considered but they are not persuasive.
Applicant argues that there would have been no reasonable expectation of success in increasing hair follicle growth by selecting compound 71 from Crosignani et 
Applicant argues that there is no motivation for using compound 71 of Crosignani et al. because Crosignani et al. is silent as to using the compound for hair loss (remarks page 11).  In response, the motivation to combine is provided by the primary reference Cotsarelis et al. which discloses a method of treating androgenic alopecia in a scalp of a subject comprising the step of contacting said subject with an effective amount of a CRTH2/DP2 receptor antagonist, which provides motivation to use a CRTH2/DP2 receptor antagonist, and the secondary reference Crosignani et al. teaches that compound 71 is a known CRTH2/DP2 receptor antagonist.  Thus, Crosignani et al. is not cited for hair loss since the primary reference Cotsarelis et al. already discloses use of a CRTH2/DP2 receptor antagonist for treating hair loss.  Per MPEP 707.07(f) and form paragraph 7.37.13 therein, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617